Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 24th of June 2022.
Claims 1, 6-8, 13-15, and 20-21 were amended.
Claims 5, 12, and 19 were cancelled. 
Claims 1-4, 6-11, 13-18, and 20-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 24th of June 2022 have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 8, and 15, Applicant argues “…wherein enabling the owner of the vehicle…wherein compensating the owner of the vehicle…The combination of these features provide an unconventional steps that confines the claim to a particular useful application of the judicial exception by allowing an owner to define a revised total-loss definition for particular total loss events and compensating the owner of the vehicle after the completion of a lease or the repayment of a loan in a plurality of periodic payments...” and further argues “…Applicant respectfully notes that the Office has failed to provide a sufficient factual determination required to support the conclusion that the combination of the above-noted features is well-understood, routine, or conventional activity as described in MPEP § 2106.05(d)(I)(2)…” The Examiner respectfully disagrees. Merely further defining the abstract idea itself cannot integrate the claims into practical application or make it significantly more. Furthermore, the examiner did not state the above elements (abstract idea) were “well-understood, routine, or conventional activity”. There is no requirement to provide factual determination for abstract idea itself. 
With regard to the limitations of claim 8, the examiner notes the addition of “non-transitory” to the claim language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
“…determining an initial total-loss definition for a vehicle with respect to an insurance claim; enabling an owner of the vehicle to revise the initial total-loss definition for the vehicle to a revised total-loss definition for the vehicle, wherein enabling the owner of the vehicle to revise the initial total-loss definition for the vehicle to the revised total-loss definition for the vehicle includes enabling the owner of the vehicle to define one or more total loss events, wherein the occurrence of the one or more total loss events will result in the vehicle being deemed a total loss; and compensating the owner of the vehicle in the event that the revised total- loss definition for the vehicle is realized, wherein compensating the owner of the vehicle includes compensating the owner of the vehicle for the value of the vehicle in a plurality of periodic payments following one or more of the completion of a lease associated with the vehicle and the repayment of a loan associated with the vehicle…” This is an abstract idea of certain method of organizing human activity, since it recites commercial or legal interactions, namely insurance claim processing.  Besides reciting of the abstract idea, the remaining claim limitations recite generic computer components (e.g. computing device). “We conclude that claim 1 is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. computing device) to perform the abstract idea mentioned above. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). The additional elements (e.g. computing device) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Similar arguments can be extended to independent claims 8 and 15. The claims 8 and 15 additionally had additional elements (processor and memory) instead of “computing device” as recited in claim 1. However, for the same reason as “computing device” above, these additional elements cannot integrate the claims into practical application or make it significantly more. 
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-21 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 2, 9, and 16, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined the initial total-loss definition, “wherein the initial total-loss definition for the vehicle is an initial damage percentage, wherein the initial damage percentage defines an initial percentage of the value of the vehicle at which the vehicle will be deemed a total loss.” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 3, 10, and 17, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined revising of the initial total-loss definition, “wherein enabling an owner of the vehicle to revise the initial total-loss definition for the vehicle to a revised total-loss definition for the vehicle includes: enabling the owner of the vehicle to revise the initial damage percentage downward to a revised damage percentage.” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 4, 11, and 18, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined the initial damage percentage, “wherein the initial damage percentage is 70% and damage to the vehicle equal to or exceeding 70% of the value of the vehicle will result in the vehicle being deemed a total loss.” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 6, 13, and 20, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined one or more total loss events, “wherein the one or more total loss events includes one or more of: air bag deployment; smoke damage; unibody damage; frame damage; flood damage; hail damage; water damage; and theft recovery.” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 7, 14, and 21, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined one or more total loss events, “wherein the one or more total loss events are reported on a vehicle reporting service.” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 




Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092. The examiner can normally be reached M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on (571)272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/07/2022